                                                                            Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 1 of 18




                                                                      David Krieger, Esq.
                                                                 1
                                                                      Nevada Bar No. 9086
                                                                 2    Shawn Miller, Esq.
                                                                 3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                 4    2850 W. Horizon Ridge Parkway
                                                                 5    Suite 200
                                                                      Henderson, Nevada 89052
                                                                 6
                                                                      Phone: (702) 848-3855
                                                                 7    Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                 8

                                                                 9    Attorney for Plaintiff
                                                                 10
                                                                      Leann Niggl

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                :
                                                                 14   LEANN NIGGL,                              :
                                                                                                                  Civil Action No.: ______
                                                                                                                :
                                                                 15
                                                                                         Plaintiff,             :
                                                                 16         v.                                  :
                                                                 17                                             :
                                                                      RSI ENTERPRISES, INC,                     :
                                                                 18                                               COMPLAINT
                                                                                                                :
                                                                 19                      Defendant.             :
                                                                                                                :
                                                                 20
                                                                                                                :
                                                                 21
                                                                            For this Complaint, Plaintiff Leann Niggl, by undersigned counsel, states as
                                                                 22

                                                                 23   follows:
                                                                 24

                                                                 25                                    JURISDICTION
                                                                 26         1.     This action arises out of Defendant’s repeated violations of the Fair
                                                                 27   Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the
                                                                 28
                                                                            Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 2 of 18




                                                                      harassment of Plaintiff by Defendant in its illegal efforts to collect a consumer
                                                                 1

                                                                 2    debt. Jurisdiction is therefore proper in this Court pursuant to 28 U.S.C. § 1331.
                                                                 3
                                                                            2.     This action also arises out of Defendant’s violations of the Telephone
                                                                 4

                                                                 5    Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) by negligently,
                                                                 6
                                                                      knowingly, and/or willfully placing automated calls to Plaintiff’s cellular phone
                                                                 7
                                                                      without consent, thereby violating the TCPA.
                                                                 8

                                                                 9          3.     Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.
                                                                 10
                                                                            4.     Venue is proper in the U.S. District Court for the District of Nevada
                                                                 11
                                                                      pursuant to 28 U.S.C. § 1391(b), as Defendant transacts business in the State of
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      Nevada.
                                                                 14

                                                                 15                                        PARTIES
                                                                 16
                                                                            5.     Plaintiff Leann Niggl (“Plaintiff”) is an adult individual residing in
                                                                 17

                                                                 18   Las Vegas, Nevada, and is a “consumer” as the term is defined by 15 U.S.C. §
                                                                 19
                                                                      1692a(3), and a “person” as defined by 47 U.S.C. § 153(39).
                                                                 20

                                                                 21         6.     Defendant RSI Enterprises, Inc (“RSI”) is headquartered in Arizona
                                                                 22   and is doing business in the State of Nevada, and is, and at all times mentioned
                                                                 23
                                                                      herein was, a corporation and is a “person,” as defined by 47 U.S.C. § 153 (39).
                                                                 24

                                                                 25         7.     Upon information and belief, RSI is licensed as a “debt collector” and
                                                                 26
                                                                      is in the business of purchasing debts owed to third parties or collecting debts
                                                                 27

                                                                 28   owed to third parties and regularly attempts to collect those debts.
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 3 of 18




                                                                            8.     RSI uses mail, credit reporting and instrumentalities of interstate
                                                                 1

                                                                 2    commerce to attempt to collect the debts either owed to another creditor or
                                                                 3
                                                                      purchased from another creditor, and is a “debt collector” as the term is defined by
                                                                 4

                                                                 5    15 U.S.C. § 1692a(6).
                                                                 6
                                                                                           RSI’S VIOLATIONS OF THE FDCPA
                                                                 7

                                                                 8          1.     Plaintiff allegedly incurred a financial obligation (“Debt”) to Tucson
                                                                 9
                                                                      Medical Center (“TMC”). The Debt was related to medical expenses Plaintiff
                                                                 10

                                                                 11
                                                                      incurred in 2019.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12         2.     The Debt arose from services provided by TMC which were primarily
                               Henderson, Nevada 89052




                                                                 13
                                                                      for family, personal, or household purposes, and meets the definition of a “debt”
                                                                 14

                                                                 15   under 15 U.S.C. § 1692a(5).
                                                                 16
                                                                            3.     The Debt was purchased, assigned, or transferred to RSI for
                                                                 17

                                                                 18
                                                                      collection, or RSI was employed by TMC to collect the Debt.

                                                                 19         4.     RSI attempted to collect the Debt and, as such, engaged in
                                                                 20
                                                                      “communications” as defined in 15 U.S.C. § 1692a(2).
                                                                 21

                                                                 22         5.     On or about September 24, 2020, Plaintiff filed for Chapter 7
                                                                 23
                                                                      bankruptcy in the District of Nevada. Plaintiff’s case was assigned docket number
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                            Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 4 of 18




                                                                      20-14737-nmc (“Bankruptcy”). The Court can take judicial notice of this at
                                                                 1

                                                                 2    Bankruptcy ECF No. 1.1
                                                                 3
                                                                             6.      TMC was listed as a creditor in the Bankruptcy, and the Debt was
                                                                 4

                                                                 5    scheduled accordingly. See Bankruptcy ECF No. 13.
                                                                 6
                                                                             7.      TMC received notice of the Bankruptcy through the Court’s BNC
                                                                 7
                                                                      noticing system. See Bankruptcy ECF No. 10.
                                                                 8

                                                                 9           8.      On December 29, 2020, the Court granted Debtor a discharge. See
                                                                 10
                                                                      Bankruptcy ECF No. 18.
                                                                 11
                                                                             9.      Notice of Debtor’s discharge was mailed to TMC through the Court’s
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      BNC noticing system. See Bankruptcy ECF No. 19.
                                                                 14
                                                                             10.     A a result of Plaintiff’s discharge, Plaintiff no longer had any legal
                                                                 15

                                                                 16   liability for the Debt, and TMC (and any successors) could take no action to collect
                                                                 17
                                                                      on the Debt.
                                                                 18

                                                                 19          11.     Despite Plaintiff’s discharge, TMC assigned the Debt to RSI. RSI
                                                                 20
                                                                      then began a campaign to collect on the Debt.
                                                                 21
                                                                             12.     In June 2021, nearly six months after Plaintiff’s discharge, RSI began
                                                                 22

                                                                 23   contacting Plaintiff regarding the Debt.
                                                                 24
                                                                             13.     Upon information and belief, RSI’s initial calls were autodialed. On
                                                                 25

                                                                 26

                                                                 27
                                                                      1
                                                                       Plaintiff requests the Court take Judicial Notice of Debtor’s Bankruptcy proceeding and all
                                                                      documents filed in the CM/ECF and PACER pursuant to Federal Rules of Evidence (FRE) 201.
                                                                 28
                                                                            Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 5 of 18




                                                                      at least one of the calls, RSI left an automated voicemail, in which it attempted to
                                                                 1

                                                                 2    collect the Debt from Plaintiff.
                                                                 3
                                                                            14.    In addition to its telephone calls, RSI sent Plaintiff letters in which it
                                                                 4

                                                                 5    demanded she pay a total of $1,155.66, as seen below.
                                                                 6

                                                                 7

                                                                 8

                                                                 9
                                                                            15.    Further, the letters RSI sent Plaintiff contained implicit threats RSI
                                                                 10

                                                                 11   would report the Debt to credit reporting agencies if Plaintiff dd not pay, as seen
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      below.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15
                                                                            16.    Plaintiff has suffered and continues to suffer actual damages as a
                                                                 16

                                                                 17   result of RSI’s unlawful conduct.
                                                                 18
                                                                            17.    As a direct consequence of RSI’s acts, practices, and conduct,
                                                                 19

                                                                 20
                                                                      Plaintiff suffered and continues to suffer from humiliation, anger, anxiety,

                                                                 21   emotional distress, fear, frustration, and embarrassment.
                                                                 22
                                                                            18.    Plaintiff also feels the benefit of the Bankruptcy has been lost, as RSI
                                                                 23

                                                                 24   has continued attempting to collect the Debt after her discharge.
                                                                 25

                                                                 26                         RSI’S VIOLATIONS OF THE TCPA
                                                                 27

                                                                 28         19.    Prior to filing the instant complaint, Plaintiff received numerous calls
                                                                            Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 6 of 18




                                                                      from RSI.
                                                                 1

                                                                 2          20.    Upon information and belief, RSI employs an automatic telephone
                                                                 3
                                                                      dialing system (“ATDS”) which meets the definition set forth in 47 U.S.C. §
                                                                 4

                                                                 5    227(a)(1).
                                                                 6
                                                                            21.    RSI or its agents contacted Plaintiff on Plaintiff’s cellular telephone
                                                                 7
                                                                      number ending in “9382” via an ATDS as defined by 47 U.S.C. § 227(a)(1), as
                                                                 8

                                                                 9    prohibited by 47 U.S.C. § 227(b)(1)(A).
                                                                 10
                                                                            22.    Moreover, the calls were made using a pre-recorded voice.
                                                                 11
                                                                            23.    In the calls Plaintiff did answer, there would be a short pause lasting
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      about two to three seconds between the time the calls were answered and the time a
                                                                 14
                                                                      live agent was introduced as a representative from RSI.
                                                                 15

                                                                 16         24.    Upon information and belief, based on the pause and lack of prompt
                                                                 17
                                                                      human response during the phone calls in which Plaintiff answered, RSI used a
                                                                 18

                                                                 19   predictive dialing system to place calls to Plaintiff.
                                                                 20
                                                                            25.    “A predictive dialer is equipment that dials numbers and, when certain
                                                                 21
                                                                      computer software is attached, also assists [caller] in predicting when an [agent]
                                                                 22

                                                                 23   will be available to take calls. The hardware, when paired with certain software,
                                                                 24
                                                                      has the capacity to store or produce numbers and dial those numbers at random, in
                                                                 25

                                                                 26   sequential order, or from a database of numbers.” Meyer v. Portfolio Recovery
                                                                 27
                                                                      Associates, LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
                                                                 28
                                                                              Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 7 of 18




                                                                              26.   Upon information and belief, the predictive dialing system employed
                                                                 1

                                                                 2    by RSI transfers the call to a live agent once a human voice is detected, thus
                                                                 3
                                                                      resulting in a pause after the called party speaks into the phone.
                                                                 4

                                                                 5            27.   As described above, RSI was, upon information and belief, calling
                                                                 6
                                                                      Plaintiff to collect the Debt. Plaintiff never granted RSI any consent to call her via
                                                                 7
                                                                      an ATDS, as Plaintiff had no relationship with RSI.
                                                                 8

                                                                 9            28.   Moreover, RSI did not have prior express consent to place any
                                                                 10
                                                                      automated or prerecorded calls to Plaintiff on Plaintiff’s cellular telephone at any
                                                                 11
                                                                      time.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                              29.   However, RSI placed calls to Plaintiff’s cellular telephone without
                                                                 14
                                                                      consent using an ATDS, in violation of the TCPA.
                                                                 15

                                                                 16           30.   RSI’s ATDS has the capacity to store or produce telephone numbers
                                                                 17
                                                                      to be called, using a random or sequential number generator.
                                                                 18

                                                                 19           31.   The telephone number RSI used to contact Plaintiff was and is
                                                                 20
                                                                      assigned to a cellular telephone service as specified in 47 U.S.C. §
                                                                 21
                                                                      227(b)(1)(A)(iii).
                                                                 22

                                                                 23           32.   RSI’s calls to Plaintiff’s cellular telephone were not for “emergency
                                                                 24
                                                                      purposes.”
                                                                 25

                                                                 26           33.   Pursuant to the TCPA, the burden is on RSI to demonstrate it had
                                                                 27
                                                                      prior express consent to call Plaintiff’s cellular phone with an ATDS.
                                                                 28
                                                                            Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 8 of 18




                                                                            34.    While very minor, Plaintiff suffered actual harm and loss, since each
                                                                 1

                                                                 2    of the unwanted calls depleted Plaintiff’s cell phone’s battery, and the cost of
                                                                 3
                                                                      electricity to recharge the phone is a tangible harm. While small, this cost is a real
                                                                 4

                                                                 5    one, and the cumulative effect can be consequential, just as is true for exposure to
                                                                 6
                                                                      X-rays resulting from RSI’s unwanted phone calls to Plaintiff’s cell phone.
                                                                 7
                                                                            35.    However, Plaintiff also suffered from an invasion of a legally
                                                                 8

                                                                 9    protected interest by placing calls to Plaintiff’s personal phone line when RSI had
                                                                 10
                                                                      no right to do so, resulting in an invasion of Plaintiff’s right to privacy. The TCPA
                                                                 11
                                                                      protects consumers from precisely this behavior.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                            36.    Plaintiff has a common law right to privacy. E.g., Samuel D. Warren
                                                                 14
                                                                      & Louis D. Brandeis, The Right to Privacy, 4 Harv. L. Rev. 1155, 193 (1890).
                                                                 15

                                                                 16   Congress sought to further protect that right by enacting the TCPA.
                                                                 17
                                                                            37.    “[W]hen a person must endure the bother of unwanted calls in the
                                                                 18

                                                                 19   privacy of her home, her harm is similar to other traditional injuries that courts
                                                                 20
                                                                      have long recognized, such as invasion of privacy and nuisance.” Toldi v.
                                                                 21
                                                                      Hyundai Capital Am., No. 2:16-CV—01877-APG-GWF, 2017 WL 736882, at *2
                                                                 22

                                                                 23   (D. Nev. Feb. 23, 2017).
                                                                 24
                                                                            38.    Plaintiff was also personally affected, since Plaintiff felt Plaintiff’s
                                                                 25

                                                                 26   privacy had been invaded when RSI placed automated calls to Plaintiff’s phone
                                                                 27
                                                                      line without any consent to do so.
                                                                 28
                                                                              Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 9 of 18




                                                                              39.   The injury suffered by Plaintiff is concrete because RSI’s violations
                                                                 1

                                                                 2    caused Plaintiff to suffer an invasion of privacy.
                                                                 3

                                                                 4
                                                                                                            COUNT I

                                                                 5                             VIOLATIONS OF THE FDCPA
                                                                 6                                15 U.S.C. § 1692, et seq.
                                                                 7

                                                                 8
                                                                              40.   Plaintiff incorporates by reference all the above paragraphs of this

                                                                 9    Complaint as though fully stated herein.
                                                                 10
                                                                              41.   Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant
                                                                 11
KRIEGER LAW GROUP, LLC




                                                                      engaged in behavior the natural consequence of which was to harass, oppress, or
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      abuse Plaintiff in connection with the collection of a debt.
                                                                 14

                                                                 15
                                                                              42.   Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant

                                                                 16   engaged in false, deceptive, or misleading behavior in connection with the
                                                                 17
                                                                      collection of a debt.
                                                                 18

                                                                 19           43.   Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant
                                                                 20
                                                                      misrepresented the amount of the Debt owed by Plaintiff and attempted to have
                                                                 21

                                                                 22
                                                                      Plaintiff pay more than the Debt owed to Creditor.

                                                                 23           44.   Defendant’s conduct violated 15 U.S.C. § 1692e(8) in that Defendant
                                                                 24
                                                                      communicated or threatened to communicate false credit information, including
                                                                 25

                                                                 26   the failure to communicate that the Debt was “disputed”, in an attempt to collect a
                                                                 27
                                                                      debt.
                                                                 28
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 10 of 18




                                                                            45.    The foregoing conduct relating to these FDCPA claims is not
                                                                 1

                                                                 2    predicated on a violation of a discharge order, nor does Plaintiff seek relief for
                                                                 3
                                                                      violation of a discharge order. Conversely, these FDCPA claims are predicated on
                                                                 4

                                                                 5    Defendant’s misrepresentations of the amount owed through Defendant’s
                                                                 6
                                                                      collection communications and debt collection efforts regarding the Debt.
                                                                 7
                                                                            46.    Unlike the plaintiff in Walls v. Wells Fargo Bank, N.A., 276 F.3d 502
                                                                 8

                                                                 9    9th Cir. 2002), Plaintiff herein is not alleging under this Count that Defendant
                                                                 10
                                                                      engaged in unfair and unconscionable collection practices, which are forbidden by
                                                                 11
                                                                      the FDCPA, by trying to collect a debt in violation of the discharge injunction.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      Instead, Plaintiff raises an entirely different claim based on Defendant’s
                                                                 14
                                                                      misrepresentation of the amount actually owed on the Debt, which is a legally and
                                                                 15

                                                                 16   factually distinct claim from Walls’ allegations of FDCPA violations flowing from
                                                                 17
                                                                      a creditor’s discharge violations. Neither is Plaintiff seeking redress under any
                                                                 18

                                                                 19   provision of the Bankruptcy Code as none exists to provide a remedy for
                                                                 20
                                                                      Defendant’s collection misrepresentations.
                                                                 21
                                                                            47.    Plaintiff is not seeking a private right of action under the Bankruptcy
                                                                 22

                                                                 23   Code as there is no independent basis under the Bankruptcy Code to provide
                                                                 24
                                                                      redress to Plaintiff for Defendant’s misrepresentation of the correct and lawful
                                                                 25

                                                                 26   amount of the Debt.
                                                                 27
                                                                            48.    Plaintiff also does not suggest that the Bankruptcy Code may be used
                                                                 28
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 11 of 18




                                                                      to create substantive rights for a private right of action thereunder for Defendant’s
                                                                 1

                                                                 2    FDCPA collection violations. These FDCPA claims are remote from the
                                                                 3
                                                                      Bankruptcy Code and operate as their own independent claims under non-
                                                                 4

                                                                 5    bankruptcy law.
                                                                 6
                                                                            49.     The foregoing acts and omissions of Defendant constitute numerous
                                                                 7
                                                                      and multiple violations of the FDCPA, including every one of the above-cited
                                                                 8

                                                                 9    provisions.
                                                                 10
                                                                            50.     Plaintiff is entitled to damages as a result of Defendant’s violations.
                                                                 11
                                                                            51.     Plaintiff has been required to retain the undersigned as counsel to
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      protect his legal rights to prosecute this cause of action, and is therefore entitled to
                                                                 14
                                                                      an award of reasonable attorneys’ fees plus costs incurred.
                                                                 15

                                                                 16
                                                                                                            COUNT II.
                                                                 17

                                                                 18
                                                                                           NEGLIGENT VIOLATIONS OF THE
                                                                                       TELEPHONE CONSUMER PROTECTION ACT,
                                                                 19                             (47 U.S.C. § 227, et seq.)
                                                                 20
                                                                            52.     Plaintiff repeats and realleges the above paragraphs of this Complaint
                                                                 21

                                                                 22   and incorporates them herein by reference.
                                                                 23
                                                                            53.     Defendant negligently placed multiple automated calls to a cellular
                                                                 24
                                                                      number belonging to Plaintiff without Plaintiff’s prior express consent.
                                                                 25

                                                                 26         54.     Each of the aforementioned calls by Defendant constitutes a negligent
                                                                 27
                                                                      violation of the TCPA.
                                                                 28
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 12 of 18




                                                                            55.    As a result of Defendant’s negligent violations of the TCPA, Plaintiff
                                                                 1

                                                                 2    is entitled to an award of $500.00 in statutory damages for each call in violation of
                                                                 3
                                                                      the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
                                                                 4

                                                                 5          56.    Additionally, Plaintiff is entitled to and seek injunctive relief
                                                                 6
                                                                      prohibiting such conduct by Defendant in the future.
                                                                 7
                                                                                                           COUNT III
                                                                 8

                                                                 9                KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                                                                    TELEPHONE CONSUMER PROTECTION ACT,
                                                                 10
                                                                                             (47 U.S.C. § 227, et seq.)
                                                                 11
                                                                            57.    Plaintiff repeats and realleges the above paragraphs of this Complaint
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13   and incorporates them herein by reference.
                                                                 14
                                                                            58.    Defendant knowingly and/or willfully placed multiple automated calls
                                                                 15

                                                                 16   to a cellular number belonging to Plaintiff without Plaintiff’s prior express consent.
                                                                 17
                                                                            59.    Each of the aforementioned calls by Defendant constitutes a knowing
                                                                 18
                                                                      and/or willful violation of the TCPA.
                                                                 19

                                                                 20         60.    As a result of Defendant’s knowing and/or willful violations of the
                                                                 21
                                                                      TCPA, Plaintiff is entitled to an award of treble damages up to $1,500.00 for each
                                                                 22

                                                                 23   call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                                                 24
                                                                      227(b)(3)(C).
                                                                 25
                                                                            61.    Additionally, Plaintiff is entitled to seek injunctive relief prohibiting
                                                                 26

                                                                 27   such conduct by Defendant in the future.
                                                                 28
                                                                            Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 13 of 18




                                                                                                         COUNT IV
                                                                 1

                                                                 2                   DEFENDANT’S VIOLATIONS OF NEVADA’S
                                                                                       DECEPTIVE TRADE PRACTICES ACT
                                                                 3
                                                                                                (NRS 598.0918)
                                                                 4

                                                                 5
                                                                             62.   Plaintiff repeats and realleges the above paragraphs of this Complaint

                                                                 6    and incorporates them herein by reference.
                                                                 7
                                                                             63.   “Solicitation” means “the act of… seeking to obtain” something – in
                                                                 8

                                                                 9    this case money. Solicitation, Black’s Law Dictionary (2d Pocket Ed. 2001).
                                                                 10
                                                                             64.   Here, Defendant solicited Plaintiff to seek or obtain money from
                                                                 11
                                                                      Plaintiff.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13          65.   On March 13, 2001, Assembly Bill 337 (AB 337) was introduced to
                                                                 14
                                                                      the Nevada State Legislature. AB 337 revised Nevada’s Deceptive Trade Practices
                                                                 15

                                                                 16   statutes codified at NRS 598 et seq.
                                                                 17
                                                                             66.   As expressed by Marilyn Skibinski, Regulatory Analyst, Bureau of
                                                                 18

                                                                 19
                                                                      Consumer Protection, AB 337 was enacted to “provide[] additional protection for

                                                                 20   consumers.” See Minutes of the Meeting of the Assembly Committee on Commerce
                                                                 21
                                                                      and Labor, 71st Session, April 4, 2001, page 1082, which can be viewed at
                                                                 22

                                                                 23   http://www.leg.state.nv.us/Division/Research/Library/LegHistory/LHs/2001/AB33
                                                                 24
                                                                      7,2001.pdf (“AB 337 Minutes”).
                                                                 25

                                                                 26
                                                                             67.   Further, AB 337 was specifically intended to apply to companies (like

                                                                 27   Defendant) using “automatic calling” or automated dialing systems. As Ms.
                                                                 28
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 14 of 18




                                                                      Rushton stated in response to Senator Maggie Carlton, “[that] is exactly what [AB
                                                                 1

                                                                 2    337 is intended to do.” Id. at page 4093.
                                                                 3
                                                                            68.      In specific, AB 337 made it a deceptive trade practice to, during a
                                                                 4

                                                                 5    solicitation by telephone, to:
                                                                 6
                                                                                  a. Repeatedly or continuously conduct the solicitation or presentation in
                                                                 7                   a manner that is considered by a reasonable person to be annoying,
                                                                                     abusive or harassing;
                                                                 8
                                                                                  b. Solicit a person by telephone at his or her residence between 8 p.m.
                                                                 9                   and 9 a.m.
                                                                 10
                                                                                  c. Block or otherwise intentionally circumvent any service used to
                                                                                     identify the caller when placing an unsolicited telephone call; or
                                                                 11               d. Place an unsolicited telephone call that does not allow a service to
                                                                                     identify the caller by the telephone number or name of the business,
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                     unless such identification is not technically feasible.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14         69.      Defendant repeatedly and continuously placed telephone calls to
                                                                 15
                                                                      Plaintiff’s residential phone (which is also Plaintiff’s cellular phone) to solicit
                                                                 16
                                                                      money from Plaintiff in a manner that would be considered annoying, abusive, or
                                                                 17

                                                                 18   harassing by a reasonable person.
                                                                 19
                                                                            70.      Specifically, Defendant placed calls to Plaintiff’s cell phone even
                                                                 20

                                                                 21   though Defendant had neither right nor reason to do so. Such conduct is
                                                                 22
                                                                      unquestionably harassing and annoying.
                                                                 23
                                                                            71.      As a direct consequence of Defendant’s harassing phone calls, acts,
                                                                 24

                                                                 25   practices, and conduct, Plaintiff suffered and continues to suffer from anger,
                                                                 26
                                                                      anxiety, emotional distress, frustration, rage, headaches, an upset stomach, heart
                                                                 27

                                                                 28   palpitations, and has otherwise been totally annoyed by Defendant’s intrusive and
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 15 of 18




                                                                      illegal phone calls. Plaintiff has also lost the use of personal and family time while
                                                                 1

                                                                 2    enduring these frustrations, as well as lost time and minutes from cell phone use,
                                                                 3
                                                                      for which Plaintiff is charged a fee.
                                                                 4

                                                                 5          72.    Defendant’s violations of NRS 598.0918 constitute violations of NRS
                                                                 6
                                                                      41.600 and Plaintiff is entitled to relief under NRS 41.600.
                                                                 7
                                                                                                              COUNT V
                                                                 8

                                                                 9                                INVASION OF PRIVACY
                                                                 10
                                                                                               INTRUSION INTO SECLUSION

                                                                 11         73.    Plaintiff incorporates by reference all of the paragraphs of this
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      Complaint as though fully stated herein.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14         74.    Nevada recognizes the common law tort for an invasion of privacy of
                                                                 15
                                                                      intrusion into seclusion finding "[r]epeated and continuous calls in an attempt to
                                                                 16
                                                                      collect a debt give rise to a claim for intrusion upon seclusion." Peatrowsky v.
                                                                 17

                                                                 18   Persolve, No. 2:12-cv-00935-JAD-VCF, 2014 U.S. Dist. LEXIS 38320, at *26-27
                                                                 19
                                                                      (D. Nev. Mar. 24, 2014).
                                                                 20

                                                                 21         75.    Further, Congress explicitly recognized a consumer’s inherent right to
                                                                 22
                                                                      privacy in collection matters in passing the Fair Debt Collection Practices Act,
                                                                 23
                                                                      when it stated as part of its findings:
                                                                 24

                                                                 25               Abusive debt collection practices contribute to the number of
                                                                 26
                                                                                  personal bankruptcies, to marital instability, to the loss of jobs,
                                                                                  and to invasions of individual privacy.
                                                                 27

                                                                 28               15 U.S.C. § 1692(a) (emphasis added).
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 16 of 18




                                                                            76.    Defendant and/or its agents intentionally and/or negligently interfered,
                                                                 1

                                                                 2    physically or otherwise, with the solitude, seclusion, and/or private concerns or
                                                                 3
                                                                      affairs of this Plaintiff, namely, by repeatedly and unlawfully inundating Plaintiff
                                                                 4

                                                                 5    with phone calls as discussed above and thereby invaded Plaintiff’s privacy as
                                                                 6
                                                                      expressed in the foregoing. To recap however, these invasions included a
                                                                 7
                                                                      persistent disregard of Plaintiff’s demands that Defendant cease these intrusive
                                                                 8

                                                                 9    communications. Indeed, Plaintiff’s attempts to curb Defendant’s collection
                                                                 10
                                                                      communications fell on deaf ears.
                                                                 11
                                                                            77.    As a result, Defendant flagrantly disrespected Plaintiff’s right to live
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      peaceably and in solitude. Defendant simply knew better, but as a business policy
                                                                 14
                                                                      disregards rights of consumers like Plaintiff regardless of the personal costs to
                                                                 15

                                                                 16   Plaintiff’s common law right to solitude and peace.
                                                                 17
                                                                            78.    Plaintiff had a reasonable expectation of privacy in her solitude,
                                                                 18

                                                                 19   seclusion, private concerns, and/or affairs.
                                                                 20
                                                                            79.    Defendant’s conduct in engaging in the above-described illegal
                                                                 21
                                                                      collection conduct against this Plaintiff, resulted in multiple intrusions and
                                                                 22

                                                                 23   invasions of privacy which occurred in a way that would be highly offensive to a
                                                                 24
                                                                      reasonable person in that position.
                                                                 25

                                                                 26         80.    As a result of such intrusions and invasions of privacy, Plaintiff is
                                                                 27
                                                                      entitled to actual damages in an amount to be determined at trial from Defendant,
                                                                 28
                                                                           Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 17 of 18




                                                                      as well as punitive damages.
                                                                 1

                                                                 2
                                                                                                     PRAYER FOR RELIEF
                                                                 3

                                                                 4          WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                                                 5    awarding Plaintiff:
                                                                 6

                                                                 7            1. actual damages including, but not limited to, the emotional distress
                                                                 8
                                                                                 Plaintiff has suffered (and continues to suffer) as a result of the
                                                                 9

                                                                 10              intentional, reckless, and/or negligent FDCPA violations pursuant to 15
                                                                 11
                                                                                 U.S.C. § 1692k(a)(1);
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                              2. statutory damages of $1,000.00 pursuant to 15 U.S.C. §
                               Henderson, Nevada 89052




                                                                 13

                                                                 14              1692k(a)(2)(A);
                                                                 15

                                                                 16           3. injunctive relief prohibiting such violations of the TCPA by Defendant in
                                                                 17              the future;
                                                                 18
                                                                              4. statutory damages of $500.00 for each and every call made in violation of
                                                                 19

                                                                 20              the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
                                                                 21
                                                                              5. treble damages of up to $1,500.00 for each and every call made in
                                                                 22

                                                                 23              violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(C);
                                                                 24           6. actual damages including, but not limited to, the emotional distress
                                                                 25
                                                                                 Plaintiff has suffered (and continues to suffer) as a result of the
                                                                 26

                                                                 27              intentional, reckless, and/or negligent violations of NRS 598.0918 as
                                                                 28
                                                                          Case 2:21-cv-01258-JCM-NJK Document 1 Filed 07/02/21 Page 18 of 18




                                                                               permitted under NRS 41.600;
                                                                 1

                                                                 2          7. actual damages and punitive damages for Defendant’s privacy violations;
                                                                 3

                                                                 4
                                                                            8. punitive damages; and

                                                                 5          9. any other and further relief that the Court may deem just and proper.
                                                                 6

                                                                 7               TRIAL BY JURY DEMANDED ON ALL COUNTS
                                                                 8    Dated: July 2, 2021
                                                                 9
                                                                                                          Respectfully submitted,
                                                                 10

                                                                 11                                       By     /s/ David Krieger, Esq.
                                                                                                                 David Krieger, Esq.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                                                 Nevada Bar No. 9086
                               Henderson, Nevada 89052




                                                                 13                                              Shawn Miller, Esq.
                                                                 14                                              Nevada Bar No. 7825
                                                                                                                 KRIEGER LAW GROUP, LLC
                                                                 15
                                                                                                                 2850 W. Horizon Ridge Parkway
                                                                 16                                              Suite 200
                                                                                                                 Henderson, Nevada 89052
                                                                 17
                                                                                                                 Phone: (702) 848-3855
                                                                 18                                              Email: dkrieger@kriegerlawgroup.com
                                                                 19                                              Email: smiller@kriegerlawgroup.com
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
